The opinion of the court was delivered by
Redfield, J.
It is admitted that the plaintiff made out, in the court below, a good cause of action, unless prevented from *254recovery by a receipt in full of all demands, given upon consideration of stifling a criminal prosecution. The consideration was manifestly illegal, At common law any contract is invalid which is in contravention of the precepts of religion or morality, or the rules of public decency. Co. Litt. 206, b. And it has been long settled that any contract, which has for its object any matter or thing which contravenes the express provisions of any statute, or is against sound policy, is void ; and the law will aid neither party in any redress sought, either upon the contract, or to recover back any payment made in furtherance of the illegal design. The policy of the law seems to have been to give no countenance to the illegal contract. Hence, money deposited with a stakeholder, upon an illegal wager, may be recovered back. But if the money has been actually paid over, the party is without redress ; thus holding out an inducement to the parties to recede from the unlawful design until the very moment of its consummation. But when once fully accomplished, the law does not attempt any redress. The case of Lancassade v. White, 7 Term R. 535, goes even further; but that case is certainly one of questionable authority.
But where the money is not actually paid over, but only agreed to be passed in account, as in the present case, it will not avail the defendant. Edgar v. Towler, 3 East’s R. 222. It is most manifest, that should we allow the present defence, it would be to give effect to the illegal contract, which can never be done by courts of justice.
Judgment affirmed.